Citation Nr: 0844283	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-05 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for herniated disc with 
sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1980 to March 
1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.


FINDING OF FACT

The veteran's current herniated disc with sciatica is not 
related to his active military service.


CONCLUSION OF LAW

The veteran's current herniated disc with sciatica was not 
incurred during his active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service treatment records show complaints of 
low back pain on several occasions.  For example, an October 
1980 note indicates that the veteran complained of low back 
pain on and off for six months.  A history from the same 
month stated that the veteran was known to the clinic because 
he had complained of chronic back pain six times within that 
month.  There had been no recent trauma and the X-rays 
indicated a normal spine.

The most recent VA treatment note of record, from August 
2005, states that the veteran experienced a gradual onset and 
progression of low back pain three years prior.  He was 
diagnosed with sciatica.  The veteran reported low back pain 
that radiated to the buttock and down the lateral side of the 
right leg to the bottom of the foot.  He denied pain 
radiating to the left leg.  The pain is worse with sitting.  
MRIs from April 2004 and December 2005 show midline disc 
herniation at L4-L5 and right-sided disc herniation at L5-S1.

There is no evidence of a nexus between service and the 
veteran's current back condition.  A VA examiner reviewed all 
of the veteran's service treatment records and VA treatment 
records in December 2005.  He opined that it is not possible 
to determine whether the veteran's current back condition, 
which is characterized by disc herniation at two levels in 
the lumbar spine, is directly related to the initial 
complaint of back strain in service.  This is because there 
were minimal findings and minimum symptoms at the time of the 
original diagnosis of back strain in service and because 
there were no records of within a 20 year period to show that 
the back pain was ongoing and chronic.  Because there is no 
evidence of a nexus between the back pain in service and the 
current herniated discs with sciatica, the claim must be 
denied. 

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in May 2005 of the information and evidence needed to 
substantiate and complete a claim for service connection, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA informed the claimant of the need to 
submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  

The Board acknowledges that the veteran was not given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide this specific notice is harmless in this instance, 
however, because the preponderance of the evidence is against 
the appellant's claim for service connection for herniated 
disc with sciatica, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service treatment and VA treatment records.  A VA 
medical opinion was obtained. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for herniated disc with 
sciatica is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


